Citation Nr: 0733852	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  99-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection may be granted.  

2.  Entitlement to service connection for a fungal infection 
of the toenails, claimed as dead toenails.  

3.  Entitlement to an initial rating greater than 10 percent 
for flat feet.  

4.  Entitlement to an initial rating greater than 10 percent 
for residuals of a right forearm laceration with scar.  

5.  Entitlement to an initial compensable rating for 
perforation of the right eardrum, including drainage from the 
ear.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1977 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

A rating decision in February 1999 granted service connection 
for a right forearm scar as a residual of a laceration and 
assigned at 10 percent rating.  That decision also granted 
service connection for perforation of the right eardrum and 
assigned a 0 percent rating.  The veteran perfected appeals 
of both of those issues.  The February 1999 rating decision 
also denied service connection for bilateral hearing loss; 
although the veteran filed a notice of disagreement, 
initiating an appeal of that decision, he did not perfect his 
appeal by filing a VA Form 9 or equivalent statement within 
the allowed time period, after being provided a statement of 
the case (SOC).  Therefore, that decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In February 2004, the 
veteran applied to reopen his claim concerning hearing loss.  
An August 2004 rating decision denied service connection for 
dead toenails and again denied service connection for 
bilateral hearing loss; the veteran appealed both of those 
issues as well.  Further, a rating decision in July 2005 
granted service connection for flat feet and initially 
assigned a 0 percent rating. Finally, a rating decision in 
September 2005 increased the rating for flat feet to 
10 percent; the veteran appealed the rating assigned for his 
flat feet.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
These are the only issues now before the Board.  

The Board notes that, in the August 2004 rating decision, the 
RO appears to have implicitly reopened the veteran's service 
connection claim and proceeded directly to consideration of 
the merits of the claim.  However, the Board is first 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and re-adjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board also observes that a rating decision in November 
1999 denied service connection for residuals of a concussion, 
with depression and memory loss; although the veteran 
initially appealed that decision, he did not perfect his 
appeal by filing a substantive appeal within one year of 
being notified of that decision, after being provided a SOC.  
In addition, a rating decision in July 2005 denied an 
increased rating for tinnitus and a rating decision in 
November 2005 denied service connection for cold injury to 
both feet.  The record does not reflect that the veteran 
filed a notice of disagreement as to either of those latter 
decisions.  Therefore, the Board finds that no appeal as to 
any of those issues is currently before the Board.  See 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.202 
(2006).  

The veteran since has testified at a hearing at the St. 
Louis, Missouri, RO in September 2006 in support of his 
claims; the undersigned Veterans Law Judge (VLJ) of the Board 
presided.

In light of action taken herein, as explained below, the 
reopened claim for service connection for bilateral hearing 
loss and the appeal for an initial compensable rating for 
perforation of the right eardrum, including drainage from the 
ear, are remanded to the RO, via the Appeals Management 
Center (AMC).  


FINDINGS OF FACT

1.  A rating decision in February 1999 denied service 
connection for bilateral hearing loss.  

2.  The veteran initiated an appeal of the February 1999 
decision and was provided a SOC in July 1999; he did not file 
a substantive appeal within one year of the RO's mailing of 
notice of the February 1999 decision.  

3.  Some of the evidence added to the record since July 1999 
was not previously of record and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.  

4.  The veteran's current onychomycosis of the toenails did 
not have its origins in service.  

5.  The veteran's service-connected flat feet have been 
manifested throughout the appeal period only by pain and 
slight flattening of the arches.  

6.  The veteran's service-connected right forearm laceration 
has been manifested throughout the appeal period only by a 
tender, small, superficial, well-healed scar.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1999 rating 
decision, which denied the veteran's claim for service 
connection for bilateral hearing loss, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  

2.  A fungal infection of the toenails was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  An initial rating greater than 10 percent for flat feet 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, and 
4.71a, Code 5276 (2007).  

4.  An initial rating greater than 10 percent for residuals 
of a right forearm laceration with scar is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.118, Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (Wes 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  Bilateral hearing loss 

Although the veteran initiated an appeal of the February 1999 
rating decision that denied service connection for bilateral 
hearing loss, he did not perfect his appeal by filing a VA 
Form 9 or equivalent statement within one year of being 
notified of that decision in February 1999, after he was 
provided a SOC.  Therefore, the February 1999 rating decision 
is final as to the denial of service connection for bilateral 
hearing loss.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  Service connection was denied on the basis 
that the evidence did not demonstrate hearing loss meeting 
the criteria for hearing loss disability set forth at 
38 C.F.R. § 3.385 (2007).  

According to § 3.385, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The evidence previously of record showed that the audiometric 
data on the report of the veteran's separation examination in 
September 1982 were well below the criteria of § 3.385.  In 
April 1999, a VA physician stated that it was his opinion 
that, after reviewing the veteran's service medical records, 
there was no appreciable hearing loss in either ear in the 
frequencies from 500 to 4000 Hertz.  On VA compensation 
examination in May 1999, the reported pure tone thresholds 
again did not meet the § 3.385 criteria for hearing loss 
disability.  The same VA physician as above noted in June 
1999, however, that the veteran's separation examination 
showed an elevated pure tone threshold at 6000 Hertz.  The 
examiner then stated that that amount and type of hearing 
loss was compatible with a history of service acoustic 
trauma, but that acoustic trauma in service could be linked 
only to the loss at 6000 Hertz and not at the lower 
frequencies, as required by § 3.385.  

The July 1999 SOC continued to deny service connection for 
bilateral hearing loss; the veteran did not file a 
substantive appeal within one year of the February 1999 
rating decision.  Accordingly, as indicated above, the 
February 1999 decision is final.  

To reopen the veteran's claim, new and material evidence must 
be received.  That evidence cannot have been previously of 
record and must, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  Such evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Evidence added to the record since July 1999 includes the 
report of a VA examination in May 2005 that contains a 
diagnosis of "perforation of the right eardrum secondary to 
granite injury in 1979 with secondary right neurosensory 
hearing loss, right conductive hearing loss, and constant 
right tinnitus."  This statement must be accepted at face 
value for the purpose of determining whether it is new and 
material evidence to reopen the claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).  It indicates that the veteran has 
right ear hearing loss, and links it to the service-connected 
perforated eardrum.  This statement was not previously 
considered, and is therefore new.  It also raises a 
reasonable possibility of substantiating the veteran's claim, 
and is therefore material.  See 38 C.F.R. § 3.156(a).  
Because new and material evidence has been received, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.385, 20.302, 20.1103.  

As the Board has reopened the veteran's service connection 
claim and in light of the Board's finding that that claim and 
his claim for an increased rating for his service-connected 
right eardrum perforation with drainage are inextricably 
intertwined, additional evidentiary development is necessary 
concerning both issues.  Accordingly, further consideration 
of the hearing loss issue must be deferred.  See the Remand 
section, below.  

B.  Fungal infection of the toenails

The service medical records are completely silent for any 
fungal infection or other chronic disability of the veteran's 
toes.  The veteran sustained a superficial laceration to his 
right great toe in July 1980, however; the remainder of the 
service records, including the report of his separation 
examination, do not refer to any complaints or abnormal 
clinical findings regarding his right great toe.  


The veteran's post-service treatment records contain 
notations of onychomycosis of his toenails by VA examiners in 
February and August 2005.  Photographs of the veteran's feet 
taken in February 2005 show the presence of all ten toenails, 
which appear discolored and elongated.  Another VA physician 
wrote in August 2005 that he was referring the veteran to a 
podiatrist for removal of the veteran's toenails.  There is 
no medical evidence indicative of any other abnormality of 
the veteran's toenails.  

At his personal hearing, the veteran testified that his 
toenails turned brown during service and that they have 
worsened ever since.  He indicated that after service, his 
right great toenail was removed because it was "really 
infected underneath."  

While the veteran has testified that his toenails turned 
brown during service, the service medical records do not 
reflect any abnormality of his toenails during service - no 
pertinent complaints or abnormal clinical findings were noted 
at any time during service or on the report of his separation 
examination.  Moreover, although the veteran testified that 
his right great toenail was "really infected" and was 
removed after service, there is no medical evidence of any 
fungal infection until more than 20 years later.  Although 
the veteran is competent to describe his toenails, he is not 
competent to diagnose a fungal infection during his military 
service.  Lacking any medical evidence of a fungal infection 
of the veteran's toenails during service or competent, 
credible medical evidence linking the veteran's current 
onychomycosis to service, the Board finds that service 
connection for a fungal infection of his toenails is not 
established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b).  

II.  Higher ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for flat feet and the forearm scar.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire period, considering the possibility of staged ratings, 
as provided by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  

A. Flat feet

The record shows that, although the RO initially assigned a 0 
percent rating for the veteran's flat feet (pes planus), a 
rating decision in September 2005 increased the rating to 10 
percent, retroactive to the date of receipt of his service 
connection claim in October 2004.  

Under Diagnostic Code 5276, disability due to bilateral flat 
feet is rated 50 percent for pronounced pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  A 30 percent evaluation is 
warranted for severe pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities. A 10 percent rating is 
appropriate for moderate pes planus, with the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  

Clearly, the medical evidence shows that the veteran's flat 
feet are manifested by no more than pain and slight 
flattening of his arches.  None of the criteria for a 
30 percent rating for bilateral pes planus have been shown at 
any time during the appeal period.  In fact, the only 
criterion shown by the evidence of those listed for a 10 
percent rating - even by the veteran's sworn hearing 
testimony - is pain on use.  The veteran's service medical 
records indicate that he had mild pes planus at the time of 
his separation from service.  On VA examination in February 
2005, the Achilles tendons were straight and nontender.  
There was no tenderness to palpation of the dorsal or plantar 
surface of the veteran's feet.  The examiner stated that 
there was no more than mild pronation and that the veteran's 
gait was normal.  He characterized the veteran's pes planus 
as very mild.  

A VA physician wrote in August 2005 that the veteran's foot 
condition was exacerbated by standing for long periods and 
walking.  He requested accommodation for the condition by 
restricting his walking and standing to no more than one hour 
at a time.  The VA treatment records show that, in August 
2005, a VA podiatrist noted bilateral pes planus and ordered 
foot x-rays.  Those x-rays reportedly showed minimal 
degenerative changes at the metatarsophalangeal joint of the 
right great toe and slight flattening of the longitudinal 
arches bilaterally.  Another VA physician noted in September 
2005 that custom orthotics were being ordered for the 
veteran.  Subsequent VA clinic records through May 2006 do 
not refer to the veteran's flat feet.  

At his hearing in September 2006, the veteran again described 
his foot pain, especially on walking or standing.  He did not 
indicate that the disability had worsened during the course 
of his appeal.  

The Board has considered the possibility of assignment of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the 
criteria of the rating schedule for a 10 percent rating 
already consider pain on use, and the record does not reflect 
any other functional limitation on use, e.g., decreased 
strength, speed, coordination, or endurance.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Therefore, no higher rating may be assigned for the veteran's 
flat feet.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Code 5276.  



B.  Residuals of a right forearm laceration with scar  

The record shows that the veteran testified at his personal 
hearing that he injured his right forearm when he fell 
through a tree he was chopping during service, although a VA 
examiner in December 1998 noted that the laceration resulted 
when the veteran slipped on a plate in the mess hall.  The 
service medical records do not contain a reference to the 
initial injury, but they do show that he was seen in June and 
July 1978 for follow-up after the external sutures had been 
removed.  The wound was reportedly about three centimeters in 
length.  While the examiner in June 1978 indicated the wound 
was healing well, there was some minimal erythema in July 
1978 and the edges of the wound were not completely 
approximated; the wound was cleansed and a dry dressing was 
applied.  The remainder of the treatment records during 
service are silent for any mention of the wound or residual 
scar.  The report of the veteran's separation examination 
notes the presence of a well healed scar on the posterior 
surface of the right forearm that was approximately eight 
centimeters in length; no other abnormalities of the upper 
extremities were recorded.  

The veteran underwent a VA compensation examination for his 
service-connected scar in May 2005.  The examiner noted that 
the veteran denied having any problems with the scar, 
including any pain, itching, burning, etc.  His main 
complaint was soreness and tightness in the muscles of the 
right forearm.  The veteran indicated that he could no longer 
throw a baseball like he could previously; he stated that the 
soreness had been present for about a year.  The examiner 
noted that the veteran had recently undergone some 
occupational therapy for treatment of some nerve damage in 
his left forearm due to an unrelated injury.  On examination, 
there was a well-healed, smooth scar on the proximal 
posteromedial aspect of the right forearm, measuring 5cm x 7-
12mm.  It was not depressed or elevated and was barely 
palpable.  There were no signs of inflammation.  The scar was 
not fixed to the underlying tissues.  The veteran complained 
of subjective tenderness, but the examiner indicated there 
were no objective signs for it.  The veteran also reported 
tenderness in the proximal forearm musculature on the flexor 
surface.  He had excellent grip strength and normal hand 
function, however.  The veteran had normal sensation in the 
hand, as well as painless full range of motion of the elbow 
and wrist, with 5/5 strength of movement of the elbow and 
wrist; the wrist strength testing produced some complaints of 
soreness in the forearm musculature, however.  The examiner 
concluded by stating that the scar was not significantly 
disfiguring and had no symptoms by the veteran's own 
admission.  He stated that the recent symptom of soreness in 
the right forearm was less likely than not due to the 
service-connected scar.  

The current 10 percent rating is assigned under Diagnostic 
Code 7804, for a superficial scar that is painful on 
examination.  This is the maximum evaluation under this 
diagnostic code.  The Board will consider whether a separate, 
compensable rating is supported under another diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a veteran's service- connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.).

Under Diagnostic Codes 7801 and 7802, a compensable 
evaluation for a scar, other than on the head, face, or neck, 
requires that the scar be deep, cause limitation of motion, 
or exceed 39 sq. cm. in area, or that the scar be superficial 
(not associated with underlying soft tissue damage) and be at 
least 929 sq. cm.  Because no examiner has reported any of 
those findings, a compensable rating under either of these 
codes is not warranted.  Further, because the right forearm 
scar is well-healed (not unstable) and causes no limitation 
of motion, a compensable rating cannot be assigned under 
Codes 7803 or 7805.  The Board concludes that a separate, 
compensable rating is not warranted under any other 
applicable diagnostic code concerning scarring.  

The veteran's representative has argued that consideration 
should be given to rating the service-connected residuals, 
status post right forearm laceration with scar, on the basis 
of muscle or nerve diagnostic codes.  The record, however, 
does not support assigning a separate, compensable evaluation 
on this basis.  The December 1998 VA examination report 
indicates that the veteran reported pain when performing 
wrist flexion and palmar flexion, which the examiner noted 
would be using the muscles of the forearm, but there was no 
obvious muscle atrophy.  The May 2005 VA examination report 
again noted that the musculature was good and appeared 
normal, with no atrophy, excellent grip strength, normal hand 
function, and painless, full motion of the wrist and elbow 
with 5/5 strength.  The examiner also specifically stated 
that it was less likely than not that the veteran's symptoms 
of soreness in the forearm were related to the scar.  Normal 
sensation in the hand was also reported in May 2005.  
Similarly, the VA treatment notes of record do not refer 
specifically to objective evidence of muscle or nerve injury 
resulting from the service-connected laceration.  In the 
absence of such evidence, and given that the current 10 
percent rating is on the basis of the veteran's complaints of 
pain, the Board finds that the record does not support 
assignment of a separate, compensable rating on the basis of 
muscle or nerve damage.

C.  Extraschedular rating

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his flat feet disability or the forearm 
laceration since his separation from service.  Neither does 
the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 
10 percent schedular rating for the feet or the scar.  See 
38 C.F.R. § 4.1.  He has submitted no evidence of excessive 
time off from work due to these disabilities or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

III.  Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In February 2002, March 
2004, November 2004, January 2005, March 2005, April 2005, 
May 2005, July 2005, and March 2006 documents, the RO 
provided the requisite notification.  In the July 2005 
document, moreover, the claimant was given the text of 38 
C.F.R. § 3.159, concerning the respective duties.  

The veteran did not receive all necessary notice prior to the 
initial adjudication.  In this case, however, the February 
1999 decision granting service connection for the residuals 
of the right forearm laceration that is the basis of this 
appeal was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.  In addition, the initial evaluation 
for the service-connected disabilities at issue here was 
raised in a notice of disagreement.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. 

The Board concludes that the lack of a pre-decision notice is 
not prejudicial in this instance.  Except for the March 2006 
letter, which provided the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) shortly after that decision was issued, notice was 
provided prior to the last RO adjudication, which was in July 
2005.  The veteran was permitted to submit additional 
evidence and argument after all letters, including the March 
2006 letter.  Moreover, the veteran testified at a hearing 
before the Board in September 2006 and submitted additional 
evidence at that time.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claims and to respond to VA notices.  There is no 
prejudice regarding the timing of the notifications.  

Also, the veteran was adequately notified of the evidence 
needed to reopen his claim for service connection for hearing 
loss.  See Kent v. Principi, 389 F.3d 1380, 1384 (Fed. Cir. 
2004).  Any deficiency in the notice concerning reopening the 
claim would be harmless error, as the Board has reopened the 
claim.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA obtained service medical records, VA 
medical records, VA examination reports, and lay statements 
from the veteran.  VA has satisfied its assistance duties.  
For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  To this extent the claim is allowed.  

Service connection for fungal infection of the toenails, 
claimed as dead toenails, is denied.  

An initial rating greater than 10 percent for flat feet is 
denied.  

An initial rating greater than 10 percent for residuals of a 
right forearm laceration with scar is denied.  


REMAND

As noted above, the Board has found that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for hearing loss.  The additional evidence 
includes a VA compensation examiner's report in July 2004, 
stating that an audiometric evaluation yielded unreliable 
data.  That examiner opined, though, that any hearing loss he 
may now have is unrelated to any acoustic trauma he may have 
experienced during service.  However, another VA compensation 
examiner in May 2005 stated that the veteran had both 
conductive and neurosensory hearing loss in his right ear 
secondary to his service-connected right tympanic membrane 
perforation.  That latter examiner again saw the veteran in 
June 2005 and opined that the veteran's recurrent right ear 
drainage (likely due to recurrent low grade otitis media) was 
due to the perforated eardrum.  A rating decision in July 
2005 established service connection for right ear drainage as 
part of the eardrum perforation disability, but continued the 
previous 0 percent rating for the newly combined disability.  
VA clinic notes dated in April and May 2006 indicate that he 
was treated at that time for recurrent otitis media 
infection.  

Because of the above medical opinions and because VA's rating 
schedule indicates that hearing loss as a residual of otitis 
media is to be rated separately from a rating for chronic 
suppurative otitis media (see 38 C.F.R. § 4.87, Code 6200), 
the Board finds that the issue of entitlement to service 
connection for bilateral hearing loss is inextricably 
intertwined with the issue concerning an increased rating for 
the veteran's perforated right eardrum with drainage.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Although the July 2004 audiologist could not obtain reliable 
audiometric data, the Board believes that an additional 
examination is warranted, in light of the VA clinic 
examiner's statement in December 2004 regarding the veteran's 
inability to hear finger rub in his right ear.  The appellant 
is hereby notified that it is the appellant's responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 


Therefore, this case is again REMANDED as to these two issues 
for the following actions:  

1.  Schedule the veteran for an ear 
examination, to include an audiometric 
evaluation.  The examiners must review 
the claims file in conjunction with their 
examinations.  Request the ear examiner 
to provide medical opinions for the 
following questions: 

(a) Is it at least as likely as not 
(50 percent probability or greater) 
that the veteran's drainage from his 
right ear constitutes recurrent 
suppurative otitis media? 

(b) Is it at least as likely as not 
that any current hearing loss in 
either or both ears is due to 
acoustic trauma during service or to 
the veteran's service-connected 
right ear disability?  

The examiner's opinions should be 
supported by appropriate rationale.  

2.  Upon completion of the requested 
examinations, again consider the 
veteran's claims for service connection 
for bilateral hearing loss (on the basis 
of all of the evidence of record) and for 
an increased rating for his service-
connected right ear disability.  If 
action taken is not to the veteran's 
satisfaction, provide him and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


